Case 1:20-cv-01790-PAB-STV Document 47 Filed 08/07/20 USDC Colorado Page 1 of 2



                                                            FILED
                                                 UNITED STATES DISTRICT COURT
                                                      DENVER, COLORADO
                                                         1:57 pm, Aug 07, 2020

                                                   JEFFREY P. COLWELL, CLERK
Case 1:20-cv-01790-PAB-STV Document 47 Filed 08/07/20 USDC Colorado Page 2 of 2
